Citation Nr: 0015140	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-17 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for compound fracture, 
right tibia and fibula.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training from 
October 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is no competent evidence of a nexus between any current 
residuals of compound fracture, right tibia and fibula and 
the appellant's period of active duty for training.  


CONCLUSION OF LAW

The claim of entitlement to service connection for compound 
fracture, right tibia and fibula is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records show that upon on his 
September 1967 examination for entrance into the United 
States Navy Reserve, it was noted that he had undergone an 
operation on his right leg in order to set broken bones at 
the age of 14.  In the physician's summary, it was noted that 
the appellant sustained a fracture of the right tibia and 
fibula in 1963, which were well healed, and involved no 
complications.  

In August 1968, it was noted that the appellant's right leg 
was examined.  An old injury with two well-healed scars was 
noted.  The area between the scars was very tender.  There 
was good dorsal pedis pulse.  The appellant was referred to a 
private physician.  

Private medical records dated in August 1968 show that the 
appellant's chief complaint was pain in his right leg to the 
calf, with radiation of the foot and toes with intermittent 
swelling of the calf and foot.  The appellant's history 
showed that he was in injured in a motorcycle accident in 
1963.  He had undergone a series of operative procedures, 
including open reduction for a compound comminuted fracture 
of the right tibia and fibula with screw fixation and a long 
leg cast.  Afterwards he developed non-union and aseptic 
drainage.  A second operation inserted more screws and a long 
left cast.  Afterwards, he developed infection of the mid 
calf.  A third operation consisted of fixation with eight 
screws and a questionable bone graft with a long leg cast.  
The bone eventually healed and a fourth operation removed the 
screws.  

On examination, the appellant was described as a well-
nourished young man with a right leg limp.  There was a large 
exquisitely tender scar on the right leg.  His Achilles 
tendon was quite tight and dorsiflexion could not be 
accomplished beyond 120 degrees.  There was a mid-tarsal 
equinus with a four-foot equinus.  There was about a half-
inch of shortening of the right lower extremity measuring 36 
1/4 from anterior superior spinous medial malleolus whereas the 
left measured 36 3/4.  The ankle was quite stable to lateral 
forces.  There was no crepitation or ligamentous instability 
or laxity.  There was no evidence of internal derangement.  

The examiner concluded that the appellant had had a rather 
difficult and infected compound fracture of the right tibia 
and fibula, which was now healed, in an acceptable position 
with a half-inch shortening.  He noted that the appellant's 
current symptoms seemed to be related to soft tissue injury 
with an exquisitely tender scar.  He further stated that 
assuming the validity of the appellant's complaints about the 
sensitivity of his skin and soft tissue, he would consider 
him a poor subject for the military.

The examiner stated that the appellant had an extremely tight 
heel cord, mid-foot equinus, and it was dubious that the 
extremity would stand up under any form of military 
conditions except those of office work.  The impressions were 
healed compound fracture, right tibia and fibula with a half-
inch shortening of the right leg, Achilles tendon 
contracture, severe, mid tarsal forefoot equinus, and 
exquisite soft tissue tenderness and superficial neuroma, 
right leg.  

In September 1968, the appellant was found not physically 
qualified for retention for active duty of Naval Reserve 
because of residuals, post compound fracture, tibia and 
fibula.  The appellant's September 1968 separation 
examination showed vascular impairment of the right lower 
extremity secondary to an old injury and surgery with 
resulting swelling; tenderness over little toe, extremely 
tender scar, and half-inch leg shortening.  

Private medical records dated from November 1988 to February 
1992 show that the appellant was seen on a number of 
occasions with complaints of right leg pain and swelling.  
The assessment was chronic right lower leg pain.  

The appellant was accorded a VA examination in May 1998.  At 
that time, he complained of pain and swelling of his right 
leg after prolonged standing or walking.  On examination, he 
walked with a mild right antalgic limp.  There was evidence 
of right leg shortening and atrophy.  Range of motion was 
limited.  X-rays showed healed fractures of the distal tibial 
and fibular diaphyses.  The fractures were healed in moderate 
malunion with tibial angulation of 11 degrees, apex lateral, 
and 8 degrees angulation, apex posterior.  The diagnoses were 
malunion, fracture, right tibia and fibula, with two 
centimeter shortening, 11 degrees of angulation, apex 
lateral, and impairment of ankle motion, manifested by pain 
and swelling of the right leg and foot.  

The appellant was accorded a VA examination in May 1998.  At 
that time, he complained of pain and swelling of his right 
leg after prolonged standing or walking.  On examination, he 
walked with a mild right antalgic limp.  There was evidence 
of right leg shortening and atrophy.  Range of motion was 
limited.  X-rays showed healed fractures of the distal tibial 
and fibular diaphyses.  The fractures were healed in moderate 
malunion with tibial angulation of 11 degrees, apex lateral, 
and 8 degrees angulation, apex posterior.  The diagnoses were 
malunion, fracture, right tibia and fibula, with two 
centimeter shortening, 11 degrees of angulation, apex 
lateral, and impairment of ankle motion, manifested by pain 
and swelling of the right leg and foot.  

The examiner commented that there were no records of injuries 
to the appellant's leg during service.  He reported that when 
the appellant's leg became painful and swollen after 
marching, he reported to sick bay.  He reported that the 
appellant's symptoms of pain and swelling with marching were 
a neutral consequence of his fracture malunion and did not 
represent aggravation by service.  

In a statement dated in December 1998, a VA board certified 
orthopedic surgeon opined that it was not at all likely that 
marching over a three month period of reserve duty would in 
any way aggravate the appellant's pre-existing condition of 
his right leg, especially given the fact that he tolerated 
rigorous boot camp the year prior without incident.  


Pertinent Law and Regulations

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  The Court has held that for a claim to be well 
grounded, it must be accompanied by supportive evidence and 
that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C. 
§ 5107(a)).  

A well-grounded claim generally requires (1) medical evidence 
(diagnosis) of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent evidence of a nexus between an in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting the definition of a well-grounded claim set forth in 
Caluza).  Where the determinative issue involves medical 
causation, competent medical evidence is required for the 
claim to be well grounded.  See Grivois v. Brown, 6 Vet. App. 
136 (1994).

In Maxson v. West, 12 Vet. App. 453 (1999), the Court held 
that in order for a claim based on aggravation of a pre-
existing disability to be well grounded, there must be 
competent evidence of a current disability, of aggravation of 
the pre-existing disability during service, and of a nexus 
between the disease or injury in service and the current 
disability.

The Board notes that the appellant did not have active 
service and is not service connected for a disease or 
disability incurred in active duty for training.  Thus he is 
not a veteran.  38 U.S.C.A. § 101(2),(24) (West 1991).  As 
such, he is not entitled to the presumption of soundness 
contained in 38 U.S.C.A. § 1111(West 1991) or the 
presumptions of aggravation contained in 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).

In this case, it is not in disputed that the veteran's 
compound fracture of the right tibia and fibula was incurred 
prior to the appellant's period of active duty for service.  
With regard to the question of whether the claim is well 
grounded, there is competent evidence of current a current 
disability, malunion from the fracture, right tibia and 
fibula was noted on recent examinations.

Service and private medical records arguably provide 
competent evidence of aggravation during the period of active 
duty for training.  The veteran reported that he experienced 
increased pain during his period of active duty for training, 
and the private medical examiner reported in August 1968, 
that the veteran had leg shortening and walked with a limp, 
whereas the veteran had been noted to be asymptomatic on his 
examination for entrance into service.

There is however, no competent evidence relating any disease 
or injury in service to the current disability.  The only 
competent evidence on this question consists of the opinions 
of the VA examiner who conducted the May 1998 examination and 
the opinion from the VA orthopedic surgeon in December 1998.  
They both concluded that it was unlikely that any of the 
veteran's symptomatology was related to the period of active 
duty for training.  Instead, they indicated that the current 
symptomatology was related to the pre-existing injury, as 
opposed to any aggravation of that injury in service.

In the absence of any competent evidence linking the current 
disability to service, the claim is not well grounded and 
must be denied.

The veteran's representative has pointed out that the RO 
provided the appellant with the laws and regulations 
referable to veteran's of active service and did not provide 
him with the above cited laws and regulations specific to 
non-veteran's with only active duty for service.

The Board finds this oversight to be harmless error.  First, 
the representative has demonstrated by his arguments that he 
is aware of the pertinent laws and regulations.  Second, by 
considering the appellant a veteran, and applying 
presumptions reserved for veterans, the RO essentially gave 
him more rights and due process than he would otherwise have 
received.



ORDER

The claim of entitlement to service connection for compound 
fracture, right tibia and fibula is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals





 



